 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                               No. 2:18-cv-2690 KJN P
12                        Petitioner,
13              v.                                        ORDER
14    COLUSA COUNTY,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, has requested that this action be dismissed.

18   Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, petitioner’s request shall be

19   honored.

20            Accordingly, IT IS HEREBY ORDERED that this action is dismissed without prejudice.

21   Fed. R. Civ. P. 41(a); see also Rule 12, Rules Governing Habeas Corpus Cases Under Section

22   2254.

23   Dated: January 25, 2019

24

25

26
     azev2690.159
27

28
